DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Objections

Regarding claim 1, the claim limitation “an attachment configured to attached” requires the word “be” after to and before attached.

Regarding claim 10, the claim limitation “an attachment configured to attached” requires the word “be” after to and before attached.

Regarding claim 14, the claim limitation “an attachment configured to attached” requires the word “be” after to and before attached.

Drawing Objections

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:

Claim 5:a plurality of attachments, a plurality of different guard/guide portions on each of the different attachments -  “the accessory tool holder is configured to retain different types of accessory tools, and wherein the attachment is one of a plurality of attachments, each of the attachments in the plurality respectively including the attachment interface and a different type of guard/guide portion, the type of guard/guide portion of each of the attachments being associated with at least one of the types of accessory tools”.

Claim 6 (and 12): a second type of accessory tool;

Claim 8 (and 13): “the first type of accessory tool comprises a grinding/cutting disc and the first attachment comprises a guard for the grinding/cutting disc, and wherein the second type of accessory tool comprises a router bit and the second attachment comprises a router guide”;

must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper, (US 7,316,528).

Examiner’s Note- The Cooper application contains several embodiments of the same device.  In the interest of compact prosecution, absent a specific reason why they should not be combined, the Examiner will use the numbered features of the embodiment’s interchangeably.

Regarding claim 1, Cooper discloses: A portable power tool (Fig. 1, router assembly 100) comprising: 

a housing  (Fig. 1, motor casing 102) including a nose portion  (Fig. 1, the unlabeled portion that resides below base assembly 104) and a gripping portion  (Fig. 1, first grip zone 106), the nose portion defining an opening; 

a motor enclosed within the housing (Col. 3, line 33, “The motor casing 102 is generally configured to surround a motor.”), the motor including an output shaft (Col. 3, line 63, “the motor which includes a router bit engagement assembly 112 that couples with a router bit 114.”), the output shaft extending through the opening in the nose portion of the housing (see Figs. 1-3); 

an accessory tool holder (Fig. 5, router bit engagement assembly 514 coupled with a router bit 516) secured to an end portion of the output shaft located exterior to the nose portion of the housing; 

an attachment interface  (Col. 8, line 47, “the first grip 502 may be affixed to the first grip zone 506 of the motor casing 504 through the use of fasteners. Fasteners may include screws, bolts, and the like. Additionally, the first grip 502 may couple with the first grip zone 506 of the motor casing 504 through the use of a magnetic system”) on the nose portion of the housing around the opening; and 

an attachment (Fig. 1, base assembly 104) configured to (be) attached and removed from the nose portion of the housing as desired by an operator of the power tool, the attachment including a housing interface (Col. 8, line 47, “the first grip 502”) that is configured to interact with the attachment interface  (Col. 8, line 47, “the first grip 502 may be affixed to the first grip zone 506 “) to position the attachment at a predetermined position on the nose portion of the housing, 

wherein the attachment interface and the housing interface are configured to be magnetically attracted to each other with sufficient force to retain the attachment on the nose portion of the housing during normal operating conditions while allowing the attachment to be removed from the nose portion of the housing by hand by the operator (Col. 8, line 50, “Additionally, the first grip 502 may couple with the first grip zone 506 of the motor casing 504 through the use of a magnetic system. The magnetic system may comprise a magnetic strip being placed upon the first grip 502 which is attracted to the metal of the motor casing.”).

Regarding claim 2, Cooper discloses: one of the attachment interface (Col. 8, line 47, “the first grip 502 may be affixed to the first grip zone 506 “) and the housing interface (Col. 8, line 47, “the first grip 502”) includes at least one permanent magnet (Col. 8, line 52, “The magnetic system may comprise a magnetic strip being placed upon the first grip 502 which is attracted to the metal of the motor casing.”), and 

wherein the other of the attachment interface and the housing interface includes at least one ferromagnetic structure configured to be magnetically attracted to the at least one permanent magnet  (Col. 8, line 53, “The magnetic system may comprise a magnetic strip being placed upon the first grip 502 which is attracted to the metal of the motor casing.”).

Regarding claim 3, Cooper discloses: the attachment interface includes a cylindrical wall that protrudes from the nose portion of the housing surrounding the opening, and wherein the housing interface includes a collar portion that is configured to fit snugly around the cylindrical wall (see Examiner’s Illustration 1 for citation of these claim limitations).

    PNG
    media_image1.png
    288
    853
    media_image1.png
    Greyscale

Examiner Illustration 1




Regarding claim 4, Cooper discloses: the collar portion includes at least one permanent magnet (Col. 8, line 52, “The magnetic system may comprise a magnetic strip being placed upon the first grip 502 which is attracted to the metal of the motor casing.”), and 

wherein the cylindrical wall includes a ferromagnetic material configured to be attracted to the at least one permanent magnet (Col. 8, line 52, “The magnetic system may comprise a magnetic strip being placed upon the first grip 502 which is attracted to the metal of the motor casing.”).

Regarding claim 5, Cooper discloses: the accessory tool holder is configured to retain different types of accessory tools (Fig. 6 shows the accessory tool holder holing a tool, depth adjustment assembly 602), and 

wherein the attachment is one of a plurality of attachments (Col. 9, line 7, “It is contemplated that the depth adjustment assembly 602 may be of various configurations and that the assembly shown is merely exemplary and not intended to limit or restrict the use of the present invention.”), each of the attachments in the plurality respectively including the attachment interface and a different type of guard/guide portion, the type of guard/guide portion of each of the attachments being associated with at least one of the types of accessory tools (The use of a specific type of attachment is an intended use of the device.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this situation, there is no discernible difference between different types of accessories.  As such, the claim limitation is met.  As a matter of fact, it is common knowledge that the type of device in Dvorak can utilize a large number of interchangeable accessory tools without any further modification).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Dvorak, (US 2014/0020919).

Regarding claim 6, Cooper discloses: the accessory tool holder (Fig. 5, router bit engagement assembly 514 coupled with a router bit 516) is configured to retain a first type of accessory tool.

Cooper does not explicitly disclose:  “a tool holder adaptor configured to be retained by the accessory tool holder in a same manner as the first type of accessory tool, the tool holder adaptor being configured to retain a second type of accessory tool when the tool holder adaptor is retained by the accessory tool holder”.

Dvorak teaches:  a tool holder adaptor (Dvorak – “[0022] The accessory attachment system 100 includes a collet 104, a collet nut 108, and a fan mechanism 110”) configured to be retained by the accessory tool holder ([0021], “the accessory attachment system 100 is attached to a distal end portion 36 of the output shaft 34.”) in a same manner as the first type of accessory tool, the tool holder adaptor being configured to retain a second type of accessory tool when the tool holder adaptor is retained by the accessory tool holder (The use of a specific type of attachment is an intended use of the device.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this situation, there is no discernible difference between different types of accessories.  As such, the claim limitation is met.  As a matter of fact, it is common knowledge that the type of device in Dvorak can utilize a large number of interchangeable accessory tools without any further modification).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool holder adapter of Cooper with the type of collet used in Dvorak, thereby combining prior art elements to achieve a predictable result.  The benefit of this alteration is that it allows for the device to quickly and easily utilize numerous types of attachments without any further modification to the tool. 

Regarding claim 7, the modified Cooper discloses: the attachment comprises a first attachment, the first attachment including a guard/guide portion associated with the first type of accessory tool (The use of a specific type of attachment is an intended use of the device.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this situation, there is no discernible difference between different types of accessories.  As such, the claim limitation is met.  As a matter of fact, it is common knowledge that the type of device in Dvorak can utilize a large number of interchangeable accessory tools without any further modification), and further comprising: a second attachment having the same attachment interface and including a guard/guide portion associated with the second type of accessory tool  (The use of a specific type of attachment is an intended use of the device.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this situation, there is no discernible difference between different types of accessories.  As such, the claim limitation is met.  As a matter of fact, it is common knowledge that the type of device in Dvorak can utilize a large number of interchangeable accessory tools without any further modification).

Regarding claim 8, the modified Cooper discloses: the first type of accessory tool comprises a grinding/cutting disc and the first attachment comprises a guard for the grinding/cutting disc (Dvorak - [0021], “The working portion 40 has a configuration adapted to perform a specific type of task or tasks, such as, for example, milling, drilling, cutting, grinding, and the like.”), and wherein the second type of accessory tool comprises a router bit and the second attachment comprises a router guide (Cooper - TITLE: “Ergonomic router assembly”).

Regarding claim 9, Cooper discloses: A portable power tool comprising: 

a housing  (Fig. 1, motor casing 102) including a nose portion  (Fig. 1, the unlabeled portion that resides below base assembly 104) and a gripping portion  (Fig. 1, first grip zone 106), the nose portion defining an opening; 

a motor enclosed within the housing (Col. 3, line 33, “The motor casing 102 is generally configured to surround a motor.”), the motor including an output shaft (Col. 3, line 63, “the motor which includes a router bit engagement assembly 112 that couples with a router bit 114.”), the output shaft extending through the opening in the nose portion of the housing (see Figs. 1-3); 

an accessory tool holder (Fig. 5, router bit engagement assembly 514 coupled with a router bit 516) secured to an end portion of the output shaft located exterior to the nose portion of the housing; 

the accessory tool holder configured to retain a first type of accessory tool (The use of a particular type of accessory tool represents an intended use of the device.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this situation, there is no discernible difference between different types of accessories.  As such, the claim limitation is met). 

Cooper does not explicitly disclose: a tool holder adaptor configured to be retained by the accessory tool holder in a same manner as the first type of accessory tool, the tool holder adaptor being configured to retain a second type of accessory tool when the tool holder adaptor is retained by the accessory tool holder.

Dvorak teaches:  a tool holder adaptor (Dvorak – “[0022] The accessory attachment system 100 includes a collet 104, a collet nut 108, and a fan mechanism 110”) configured to be retained by the accessory tool holder ([0021], “the accessory attachment system 100 is attached to a distal end portion 36 of the output shaft 34.”) in a same manner as the first type of accessory tool, the tool holder adaptor being configured to retain a second type of accessory tool when the tool holder adaptor is retained by the accessory tool holder (The use of a specific type of attachment is an intended use of the device.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this situation, there is no discernible difference between different types of accessories.  As such, the claim limitation is met.  As a matter of fact, it is common knowledge that the type of device in Dvorak can utilize a large number of interchangeable accessory tools without any further modification).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool holder adapter of Cooper with the type of collet used in Dvorak, thereby combining prior art elements to achieve a predictable result.  The benefit of this alteration is that it allows for the device to quickly and easily utilize numerous types of attachments without any further modification to the tool. 

Regarding claim 10, the modified Cooper discloses: an attachment interface (Col. 8, line 47, “the first grip 502 may be affixed to the first grip zone 506 “) on the nose portion (Fig. 1, the unlabeled portion that resides below base assembly 104) of the housing (Fig. 1, motor casing 102) around the opening; and an attachment (Fig. 1, base assembly 104) configured to (be) attached and removed from the nose portion of the housing as desired by an operator of the power tool, the attachment including a housing interface (Col. 8, line 47, “the first grip 502”) that is configured to interact with the attachment interface to position the attachment at a predetermined position on the nose portion of the housing (Col. 8, line 47, “the first grip 502 may be affixed to the first grip zone 506 “), wherein the attachment interface and the housing interface are configured to be magnetically attracted to each other with sufficient force to retain the attachment on the nose portion of the housing during normal operating conditions while allowing the attachment to be removed from the nose portion of the housing by hand by the operator (Col. 8, line 50, “Additionally, the first grip 502 may couple with the first grip zone 506 of the motor casing 504 through the use of a magnetic system. The magnetic system may comprise a magnetic strip being placed upon the first grip 502 which is attracted to the metal of the motor casing.”).

Regarding claim 11, the modified Cooper discloses: one of the attachment interface and the housing interface includes at least one permanent magnet (Col. 8, line 52, “The magnetic system may comprise a magnetic strip being placed upon the first grip 502 which is attracted to the metal of the motor casing.”), and wherein the other of the attachment interface and the housing interface includes at least one ferromagnetic structure configured to be magnetically attracted to the at least one permanent magnet (Col. 8, line 52, “The magnetic system may comprise a magnetic strip being placed upon the first grip 502 which is attracted to the metal of the motor casing.”).

Regarding claim 12, the modified Cooper discloses: the attachment comprises a first attachment, the first attachment including a guard/guide portion associated with the first type of accessory tool (The use of a specific type of attachment is an intended use of the device.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this situation, there is no discernible difference between different types of accessories.  As such, the claim limitation is met.  As a matter of fact, it is common knowledge that the type of device in Dvorak can utilize a large number of interchangeable accessory tools without any further modification), and further comprising: a second attachment having the same attachment interface and including a guard/guide portion associated with the second type of accessory tool  (The use of a specific type of attachment is an intended use of the device.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this situation, there is no discernible difference between different types of accessories.  As such, the claim limitation is met.  As a matter of fact, it is common knowledge that the type of device in Dvorak can utilize a large number of interchangeable accessory tools without any further modification).

Regarding claim 13, the modified Cooper discloses: the first type of accessory tool comprises a grinding/cutting disc and the first attachment comprises a guard for the grinding/cutting disc (Dvorak - [0021], “The working portion 40 has a configuration adapted to perform a specific type of task or tasks, such as, for example, milling, drilling, cutting, grinding, and the like.”), and wherein the second type of accessory tool comprises a router bit and the second attachment comprises a router guide (Cooper - TITLE: “Ergonomic router assembly”).

Regarding claim 14, Cooper discloses: A portable power tool (Fig. 1, router assembly 100) comprising: 

a housing  (Fig. 1, motor casing 102) including a nose portion  (Fig. 1, the unlabeled portion that resides below base assembly 104) and a gripping portion  (Fig. 1, first grip zone 106), the nose portion defining an opening;

a motor enclosed within the housing (Col. 3, line 33, “The motor casing 102 is generally configured to surround a motor.”), the motor including an output shaft (Col. 3, line 63, “the motor which includes a router bit engagement assembly 112 that couples with a router bit 114.”), the output shaft extending through the opening in the nose portion of the housing (see Figs. 1-3); 

an accessory tool holder (Fig. 5, router bit engagement assembly 514 coupled with a router bit 516) secured to an end portion of the output shaft located exterior to the nose portion of the housing, the accessory tool holder configured to retain a first type of accessory tool (The use of a particular type of accessory tool represents an intended use of the device.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this situation, there is no discernible difference between different types of accessories.  As such, the claim limitation is met); 

an attachment interface (Col. 8, line 47, “the first grip 502 may be affixed to the first grip zone 506 of the motor casing 504 through the use of fasteners. Fasteners may include screws, bolts, and the like. Additionally, the first grip 502 may couple with the first grip zone 506 of the motor casing 504 through the use of a magnetic system”) on the nose portion of the housing around the opening; and 

an attachment (Fig. 1, base assembly 104) configured to (be) attached and removed from the nose portion of the housing as desired by an operator of the power tool, the attachment including a housing interface (Col. 8, line 47, “the first grip 502”) that is configured to interact with the attachment interface (Col. 8, line 47, “the first grip 502 may be affixed to the first grip zone 506 “) to position the attachment at a predetermined position on the nose portion of the housing, 

wherein the attachment interface and the housing interface are configured to be magnetically attracted to each other with sufficient force to retain the attachment on the nose portion of the housing during normal operating conditions while allowing the attachment to be removed from the nose portion of the housing by hand by the operator (Col. 8, line 50, “Additionally, the first grip 502 may couple with the first grip zone 506 of the motor casing 504 through the use of a magnetic system. The magnetic system may comprise a magnetic strip being placed upon the first grip 502 which is attracted to the metal of the motor casing.”).

Cooper does not explicitly disclose: a tool holder adaptor configured to be retained by the accessory tool holder in a same manner as the first type of accessory tool, the tool holder adaptor being configured to retain a second type of accessory tool when the tool holder adaptor is retained by the accessory tool holder.

Dvorak teaches:  a tool holder adaptor (Dvorak – “[0022] The accessory attachment system 100 includes a collet 104, a collet nut 108, and a fan mechanism 110”) configured to be retained by the accessory tool holder ([0021], “the accessory attachment system 100 is attached to a distal end portion 36 of the output shaft 34.”) in a same manner as the first type of accessory tool, the tool holder adaptor being configured to retain a second type of accessory tool when the tool holder adaptor is retained by the accessory tool holder (The use of a specific type of attachment is an intended use of the device.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this situation, there is no discernible difference between different types of accessories.  As such, the claim limitation is met.  As a matter of fact, it is common knowledge that the type of device in Dvorak can utilize a large number of interchangeable accessory tools without any further modification).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool holder adapter of Cooper with the type of collet used in Dvorak, thereby combining prior art elements to achieve a predictable result.  The benefit of this alteration is that it allows for the device to quickly and easily utilize numerous types of attachments without any further modification to the tool. 

Regarding claim 15, the modified Cooper discloses: one of the attachment interface and the housing interface includes at least one permanent magnet (Col. 8, line 52, “The magnetic system may comprise a magnetic strip being placed upon the first grip 502 which is attracted to the metal of the motor casing.”), and wherein the other of the attachment interface and the housing interface includes at least one ferromagnetic structure configured to be magnetically attracted to the at least one permanent magnet (Col. 8, line 52, “The magnetic system may comprise a magnetic strip being placed upon the first grip 502 which is attracted to the metal of the motor casing.”).

Regarding claim 16, the modified Cooper discloses: the attachment comprises a first attachment, the first attachment including a guard/guide portion associated with the first type of accessory tool (The use of a specific type of attachment is an intended use of the device.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this situation, there is no discernible difference between different types of accessories.  As such, the claim limitation is met.  As a matter of fact, it is common knowledge that the type of device in Dvorak can utilize a large number of interchangeable accessory tools without any further modification), and further comprising: a second attachment having the same attachment interface and including a guard/guide portion associated with the second type of accessory tool  (The use of a specific type of attachment is an intended use of the device.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this situation, there is no discernible difference between different types of accessories.  As such, the claim limitation is met.  As a matter of fact, it is common knowledge that the type of device in Dvorak can utilize a large number of interchangeable accessory tools without any further modification).

Regarding claim 17, the modified Cooper discloses: the first type of accessory tool comprises a grinding/cutting disc and the first attachment comprises a guard for the grinding/cutting disc (Dvorak - [0021], “The working portion 40 has a configuration adapted to perform a specific type of task or tasks, such as, for example, milling, drilling, cutting, grinding, and the like.”), and wherein the second type of accessory tool comprises a router bit and the second attachment comprises a router guide (Cooper - TITLE: “Ergonomic router assembly”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lowe, (US 4986371) describes a similar device with similar features.

.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731